DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to a method of phase-defined genotyping of both alleles of the glycosyltransferase (ABO) locus of a subject, comprising amplifying a sample of human genomic DNA encoding a region comprising exon 6 and exon 7 of both alleles of the ABO locus, thereby forming a plurality of amplicons; fragmenting the amplicons to give a plurality of fragments about 200 to about 800 nucleotides long; sequencing the fragments using next-generation sequencing (e.g., sequencing-by-synthesis), thereby generating a plurality of overlapping partial nucleotide sequences; aligning the overlapping partial nucleotide sequences to determine a contiguous composite nucleotide sequence encoding a region comprising exon 6 and exon 7 of each allele of the ABO locus; comparing the contiguous composite nucleotide sequences to a library of reference genomic sequences encoding a region comprising exon 6 and exon 7 of the ABO locus; and identifying each contiguous composite nucleotide sequence as either (i) a sequence encoding a region comprising a known exon 6 and exon 7 of the ABO locus, or (ii) a sequence encoding a region comprising a novel exon 6 and/or exon 7 of the ABO locus.
Group II, claims 18-20, drawn to a kit, comprising (a) paired oligonucleotide polymerase chain reaction (PCR) amplification primers suitable for use to amplify, from a sample of human genomic DNA, DNA encoding both alleles of the glycosyltransferase (ABO) locus; (b) paired oligonucleotide adapters, each oligonucleotide adapter comprising a nucleotide sequence complementary to at least one bridge amplification primer immobilized on a substrate; and (c) paired sequencing primers suitable for use to sequence amplification products prepared using the paired PCR amplification primers.
2.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features...those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The technical features shared by Groups I-II are: i) paired oligonucleotide polymerase chain reaction (PCR) amplification primers suitable for use to amplify, from a sample of human genomic DNA, DNA encoding both alleles of the glycosyltransferase (ABO) locus; and (ii) paired sequencing primers suitable for use to sequence amplification products prepared using the paired PCR amplification primers.  However, such shared technical features do not provide a contribution over the prior art, because Qing et al. (Chinese Medical Journal 2014, 127(5):971-972, cited in the IDS filed 9/14/2018) disclosed: i) paired oligonucleotide polymerase chain reaction (PCR) amplification primers suitable for use to amplify, from a sample of human genomic DNA, DNA encoding both alleles of the glycosyltransferase (ABO) locus (see page 971, paragraph bridging columns 1-2); and (ii) paired sequencing primers suitable for use to sequence amplification products prepared using the paired PCR amplification primers (see page 971, column 2, paragraph 2).
Thus, the inventions listed as Groups I-II are not so linked as to form a single general inventive concept and there is a lack of unity of invention because they lack a common technical feature that provides a contribution over the prior art.  Accordingly, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Therefore, since the claims do not relate to a single general inventive concept under PCT Rule 13.1 and lack the same or corresponding special technical features, the claims lack unity of invention and should be limited to only one invention.
3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species Requirement
4.	If Group I is elected above, applicant is further required to make the following species elections:
Elect a single species as to whether each fragment is labeled with one source label (see claim 11) or two source labels (see claim 12)
Elect a single species regarding the type of oligonucleotide attached to each fragment prior to sequencing (please refer to claims 14-15).
For each of the species elections above, the multiple species are independent or mutually exclusive.  Accordingly, the species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features.
Applicant is required, in reply to this action to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
5.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639